Case 9:18-cv-80176-BB Document 414 Entered on FLSD Docket 03/04/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-80176-CV-Bloom/Reinhart

  IRA KLEIMAN, and
  W&K INFO RESEARCH, LLC,

                        Plaintiff,
  v.

  CRAIG WRIGHT,

                    Defendant.
  ___________________________________/

             ORDER TO SHOW CAUSE REGARDING SEALED DOCUMENTS

         I sua sponte address the issue of whether certain pleadings should remain sealed.

         On January 9, 2020, Plaintiffs filed a Notice of Filing the Third Tulip Trust document,

  which appended the Tulip Trust Agreement dated July 7, 2017. DE 369. Consistent with the

  Stipulated Confidentiality Order, Plaintiffs moved to seal the filing because Defendant had

  marked the trust document as “confidential.”      DE 367.     The parties each submitted their

  proposed redactions to the trust document at DE 369-1 for in camera review. I hereby overrule

  Plaintiffs’ objections and adopt Defendant’s proposed redactions. Accordingly, the Notice of

  Filing at DE 369 shall be unsealed and Defendant shall separately file the attached Third Tulip

  Trust document (DE 369-1) with his redactions.

         On February 4, 2020, Plaintiffs filed their Motion for Reconsideration of Certain

  Discovery Requests under seal because it appended a trust document dated October 24, 2012,

  which Defendant had marked “confidential.” DE 391, 392. On February 24, 2020, the parties

  filed under seal a Joint Discovery Memorandum that referenced certain documents that

  Defendant had marked as “confidential.” DE 403, 404. Each of the Motions to Seal was granted
Case 9:18-cv-80176-BB Document 414 Entered on FLSD Docket 03/04/2020 Page 2 of 3



  pending further order of the Court. DE 393, 405. Yesterday, on March 3, 2020, Plaintiffs filed

  their Corrected Motion for Letter Rogatory under seal because it referenced certain documents

  that Defendant had marked as “confidential.” DE 409, 412. This motion to seal remains

  pending.

         There is “a general presumption that criminal and civil actions should be conducted

  publicly . . . includ[ing] the right to inspect and copy public records and documents.” Chicago

  Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001); see also S.D.

  Fla. Local Rule 5.4(a) (“Unless otherwise prohibited by law, Court rule, or Court order,

  proceedings in the United States District Court are public and Court filings are matters of public

  record.”).   The Eleventh Circuit makes a distinction between materials filed in relation to

  motions to compel discovery and materials filed on merits-related motions (such as motions to

  dismiss or motions for summary judgment). “[M]aterial filed with discovery motions is not

  subject to the common-law right of access, whereas discovery material filed in connection with

  pretrial motions that require judicial resolution of the merits is subject to the common-law right.”

  Chicago Tribune Co., 263 F.3d at 1312 & n. 11 (footnote symbol omitted); see Romero v.

  Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007) (“Material filed in connection with

  any substantive pretrial motion, unrelated to discovery, is subject to the common law right of

  access”).

         The common law right of access may be overcome by a showing of good cause,
         which requires “balanc[ing] the asserted right of access against the other party’s
         interest in keeping the information confidential.” “[W]hether good cause exists ...
         is ... decided by the nature and character of the information in question.” In
         balancing the public interest in accessing court documents against a party’s
         interest in keeping the information confidential, courts consider, among other
         factors, whether allowing access would impair court functions or harm legitimate
         privacy interests, the degree of and likelihood of injury if made public, the
         reliability of the information, whether there will be an opportunity to respond to
         the information, whether the information concerns public officials or public

                                                   2
Case 9:18-cv-80176-BB Document 414 Entered on FLSD Docket 03/04/2020 Page 3 of 3



         concerns, and the availability of a less onerous alternative to sealing the
         documents. A party’s privacy or proprietary interest in information sometimes
         overcomes the interest of the public in accessing the information.

  Romero, 480 F.3d at 1246 (citations omitted) (brackets in original). There is a lesser right of

  access for court filings “less central to merits resolutions.” Id.

         Separately, Rule 26(c) of the Federal Rules of Civil Procedure permits the Court to

  protect “a party or person from annoyance, embarrassment, oppression, or undue burden,”

  including by requiring that “confidential . . . commercial information . . . be revealed only in a

  specified way.” This authority includes the ability to order that documents filed with the Court

  be kept under seal. See Chicago Tribune Co., 263 F.3d at 1313.

         On or before March 20, 2020 at 5:00 p.m., Defendant is hereby ORDERED TO

  SHOW CAUSE why these pleadings (DE 392, 404, 412) should not be unsealed, in whole or in

  redacted form.

         The Clerk of the Court is hereby ORDERED TO UNSEAL the Notice of Filing at DE

  369 (the attachment at DE 369-1 will remain under seal). Defendant is ORDERED to separately

  file the redacted version of the attached trust document at DE 369-1.

         DONE AND ORDERED in Chambers this 4th day of March, 2020, at West Palm Beach

  in the Southern District of Florida.




                                                 _____________________________

                                                 BRUCE REINHART
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    3
